1 Exhibit 10.10 PARALLEL PETROLEUM CORPORATION CHANGE OF CONTROL AGREEMENT This
Change of Control Agreement (this "Agreement"), dated as of June 1, 2001, is
between Parallel Petroleum Corporation, a Delaware corporation ("Parallel"), and
__________________ ("Employee"). RECITATIONS The Board of Directors of Parallel
has determined that it is imperative that Parallel and the Board of Directors of
Parallel be able to rely upon the Employee to continue in the Employee's
position, and that Parallel be able to receive and rely upon the Employee's
continued services in furtherance of the best interests of Parallel and its
stockholders without concern that the Employee might be distracted by the
personal uncertainties and risks created by a Change of Control; The Board of
Directors of Parallel has authorized Parallel to enter into this Agreement with
the Employee; NOW, THEREFORE, to assure Parallel that it will have the continued
dedication of the Employee and the availability of the Employee's services
notwithstanding the threat or occurrence of a Change of Control, to induce the
Employee to remain in the employ of Parallel, and for other good and valuable
consideration, Parallel and the Employee agree as follows: 1. Definitions.
"Affiliate" means with respect to any Person, any other Person who is, or would
be deemed to be, an "affiliate" or an "associates" of such Person within the
respective meanings ascribed to such terms in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended (the "1934 Act"), as in effect on the date of
this Agreement. 2 A Person will be deemed the "Beneficial Owner" of any
securities which such Person or any of such Person's Affiliates would be deemed
to beneficially own, directly or indirectly, within the meaning ascribed to such
term in Rule 13d-3 under the 1934 Act as in effect on the date of this
Agreement. "Change of Control" means the occurrence of any one or more of the
following events: (1) Any Person becomes the Beneficial Owner of Voting Shares
of Parallel entitling such Person to 15% or more of the Voting Power of
Parallel; (2) Less than a majority of the members of the Board of Directors of
Parallel shall be Continuing Directors; or (3) The stockholders of Parallel
approve (i) a transaction providing for Parallel to be merged with or into,
consolidated with or otherwise combined with or into another Person, (ii) a
transaction providing for all or substantially all the assets or stock of
Parallel to be acquired by or leased to another Person or (iii) the liquidation
or dissolution of Parallel. "Company" means Parallel Petroleum Corporation or
any Successor. "Continuing Director" means a director of Parallel who either (1)
was a director of Parallel on the date of this Agreement or (2) is an individual
whose appointment, election, or nomination for election, as a director of
Parallel was approved by a vote of at least a majority of the directors of
Parallel then still in office who were Continuing Directors (other than an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of
Parallel, as such terms are used in Rule 14a-11 under the 1934 Act as in effect
on the date of this Agreement). "Earnings" means an amount equal to the product
obtained by multiplying (a) twelve by (b) the monthly gross salary of Employee
paid by Parallel for the month immediately preceding the month in which a Change
of Control occurs. 3 "Person" means any natural person, corporation, trust,
company, organization, association, partnership or other entity of any kind, and
any successors or assigns thereof, and shall also include any group of Persons
acting jointly or in concert. "Successor" means any Person into or with which
Parallel shall be merged, consolidated or otherwise combined, or any Person
which acquires all or substantially all the assets of Parallel and in connection
therewith assumes all or substantially all of Parallel's obligations and
liabilities, including Parallel's obligations under this Agreement. "Vesting
Date" means the time and date upon which a Change of Control occurs. "Voting
Shares" means all securities of a company entitling the holders thereof to vote
in an annual election of directors (without consideration of the rights of any
class of stock other than the Common Stock to elect directors by a separate
class vote); and a specified percentage of the "Voting Power" of a company shall
mean such number of the Voting Shares as shall enable the holders thereof to
cast such percentage of all the votes which could be cast in an annual election
of directors (without consideration of the rights of any class of stock other
than the Common Stock to elect directors by a separate class vote). 2. Services
During Certain Events. If Employee continues to serve as an employee of Parallel
from the date hereof until the Vesting Date, then Employee shall be entitled to
receive a bonus in the amount and as otherwise specified in Section 3 below. 3.
Payment of Bonus. (a) The Company shall pay to Employee a bonus within ten days
after the Vesting Date; (b) the bonus will be paid in cash in a single lump sum;
and (c) the bonus will be in an amount equal to Employee's Earnings. 4 4.
Continuation of Other Benefits. For a period commencing on the Vesting Date and
continuing for twelve months thereafter, the Company will continue to provide
Employee and Employee's dependents with the same level of coverage under the
medical, dental, disability and life insurance and retirement plans as were in
effect for Employee (and dependents) immediately prior to the Vesting Date and
on the same terms and conditions as in effect immediately prior to the Vesting
Date. If the Employee cannot continue to participate in the plans of the
Company, the Company shall otherwise provide such benefits on the same after-tax
basis as if participation had continued. The twelve-month period during which
medical and dental coverage is provided to Employee under this Section 4 will
not be considered part of the "Continuation Period" for purposes of electing any
COBRA continuation coverage. 5. Other Benefit Plans. The bonus provided for in
this Agreement is not intended to require or to exclude Employee's continued
participation in other benefit plans in which Employee currently participates or
to preclude other compensation or benefits as may be authorized by the Board of
Directors of Parallel from time to time. 6. Reimbursement of Expenses. The
Company will pay all legal fees and related expenses which Employee may
reasonably incur in seeking to obtain or enforce any payment, benefit or right
provided by this Agreement after a Change in Control, including any such fees
and expenses incurred in seeking advice with respect to this Agreement;
provided, however, the Employee shall be required to repay any such amounts to
the Company to the extent that a court of competent jurisdiction issues a final
and non-appealable order setting forth the determination that the position taken
by the Employee was frivolous or advanced in bad faith. 7. Conditions to the
Obligations of the Company. The Company will have no obligation to pay or cause
to be paid to Employee the bonus described herein if Employee dies, retires,
resigns or is removed or terminated by Parallel as an employee of Parallel prior
to the Vesting Date. 8. No Right to Continued Employment. This Agreement does
not, and will not be construed to, give Employee any right to remain in the
employ of Parallel. Parallel reserves the right to terminate Employee's
employment with Parallel at any time; provided however, if a Change of Control
occurs prior to Employee's death, retirement, resignation, removal 5 or
termination, the rights and benefits of the Employee under Sections 3, 4, 5 and
6 of this Agreement shall survive any such termination. 9. Confidentiality. (a)
Confidentiality. Employee agrees that at all times while Employee is serving as
an employee of Parallel, Employee will not without the consent of Parallel,
disclose to any person, firm or corporation any confidential information of
Parallel or its subsidiaries which is now known to Employee or which hereafter
may become known to Employee as a result of Employee's service as an employee or
Employee's association with Parallel and which could be helpful to a competitor,
unless such disclosure is required under the terms of a valid and effective
subpoena or order issued by a court or governmental body; provided, however,
that the foregoing shall not apply to confidential information which becomes
publicly disseminated by means other than a breach of this Agreement. (b)
Remedies for Breach. It is recognized that damages in the event of breach of
this Section 9 by Employee would be difficult, if not impossible, to ascertain,
and it is therefore agreed that Parallel, in addition to and without limiting
any other remedy or right it may have, shall have the right to an injunction or
other equitable relief in any court of competent jurisdiction enjoining any such
breach, and Employee hereby waives any and all defenses Employee may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. The existence of this right shall not
preclude Parallel from pursuing any other rights and remedies at law or in
equity which Parallel may have. 10. Term of Agreement. If a Change of Control
has not occurred, this Agreement shall automatically terminate and expire on the
second anniversary of this Agreement, unless extended for an additional period
or periods by resolution adopted by the Board of Directors of Parallel. If a
Change of Control occurs, this Agreement shall continue in full force and effect
and will not terminate or expire until Employee receives the bonus and benefits
to which Employee is entitled hereunder. 6 11. Miscellaneous. (a) No Adverse
Actions. Upon a Change of Control, no action, including, but not by way of
limitation, the amendment, suspension or termination of this Agreement, will be
taken which would adversely affect the rights of Employee or the operation of
this Agreement with respect to the bonus and benefits to which Employee may have
become entitled hereunder as a result of such Change of Control. (b) Assignment.
Except as provided in subsection (g)(ii) below, no right, benefit or interest
hereunder is subject to assignment, anticipation, alienation, sale, encumbrance,
charge, pledge, hypothecation or set-off in respect of any claim, debt or
obligation, or to execution, attachment, levy or similar process. (c)
Construction of Agreement. Except as expressly provided herein, nothing in this
Agreement will be construed to amend any provision of any plan or policy of the
Company. This Agreement is not and nothing herein shall be deemed to create, a
commitment of continued service by Employee as an employee of Parallel. The
benefits provided under this Agreement are in addition to any other compensation
agreement or arrangement that the Company may have with Employee. (d) Amendment.
This Agreement may not be amended, modified or canceled except by written
agreement of the Company and Employee. (e) Waiver. No provision of this
Agreement may be waived except by a writing signed by the party to be bound
thereby. (f) Severability. If any provision or portion of this Agreement shall
be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement will remain in full force and effect to the fullest
extent permitted by law. 7 (g) Successors. (i) This Agreement is binding upon
any Successor to Parallel, and any Person that acquires substantially all of
Parallel's assets or substantially all its business (whether direct or indirect,
by purchase, merger, consolidation or otherwise), in the same manner and to the
same extent that Parallel would be obligated under this Agreement if no
succession had taken place. (ii) This Agreement will inure to the benefit of,
and be enforceable by, Employee's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Employee dies after the Vesting Date but prior to the receipt of the bonus
payable hereunder with respect to events occurring prior to death, such bonus
will be paid pursuant to the last beneficiary designation executed by the
Employee and filed with Parallel. If no beneficiary form has been filed with
respect to this Agreement, the bonus will be paid to Employee's estate. (h)
Taxes. The Company will withhold from all payments due to Employee (or
Employee's beneficiary or estate) hereunder all taxes which, by applicable
federal, state, local or other law, Parallel is required to withhold therefrom.
(i) GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS. (j) Gender. Wherever in this Agreement
words are used in the masculine or neuter gender, they will be read and
construed as in the masculine, feminine or neuter gender wherever they would so
apply, and vice versa. Wherever words appear in the singular or plural, they
will be read and construed as in the plural or singular, respectively, wherever
they would so apply. (k) Headings. The headings of the Sections herein are
included solely for reference convenience, and will not in any way affect the
meaning or interpretation of the Agreement. 8 (l) Entire Agreement. This
Agreement sets forth the entire agreement and understanding of the parties
hereto with respect to the matters covered hereby. IN WITNESS WHEREOF, the
parties have executed this Agreement as of the date first above written.
PARALLEL PETROLEUM CORPORATION By: EMPLOYEE _